Citation Nr: 1029961	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-14 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for anxiety and depression.

2.  Entitlement to service connection for multiple cysts of the 
arms and legs. 

3.  Entitlement to service connection for the residuals of 
multiple miscarriages resulting in hysterectomy.

4.  Entitlement to service connection for bilateral shin splints 
and bilateral stress fractures.  

5.  Entitlement to service connection for a disability of the 
right Achilles tendon.






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran was provided a hearing before a Decision Review 
Officer (DRO) in February 2009.  A transcript of the testimony 
offered at this hearing has been associated with the record.  


FINDINGS OF FACT

1.  It has not been shown by credible and competent evidence that 
the Veteran has anxiety and depression causally related to 
service.

2.  It has been shown by competent and probative evidence that 
the Veteran has multiple subcutaneous cysts of the arms and legs 
causally related to service.

3.  It has not been shown by competent and probative evidence 
that the Veteran has a gynecologic disorder (claimed as multiple 
miscarriages resulting in hysterectomy) causally related to 
service.

4.  It has not been shown by competent and probative evidence 
that the Veteran currently has shin splints or bilateral stress 
fractures causally related to service.

5.  It has not been shown by competent and probative evidence 
that the Veteran currently has a disability of the right Achilles 
tendon causally related to service.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include anxiety and depression, 
was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

2.  A disorder manifested by multiple subcutaneous cysts of the 
arms and legs was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

3.  A gynecologic disability, claimed as multiple miscarriages 
resulting in hysterectomy, was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

4.  Bilateral shin splints and bilateral stress fractures were 
not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

5.  A disability of the right Achilles tendon was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the claim for service connection of cysts of the 
arms and legs, considering the favorable outcome detailed below, 
VA's fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in November 2006.  It is noted by the Board that the 
Veteran has suggested that a pilonidal cyst of her left thigh is 
secondary to her claimed gynecological condition (multiple 
miscarriages resulting in hysterectomy); however, as this claim 
is denied herein below, any absence of notice in this regard is 
harmless.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 
(2009).

VA has obtained the Veteran's service treatment records and VA 
medical records, assisted the Veteran in obtaining evidence and 
afforded the Veteran the opportunity to give testimony before a 
DRO.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

It is noted by the Board that the Veteran was scheduled for VA 
examinations for gynecological conditions and skin diseases in 
December 2009 but failed to report.  Her representative notes 
that the Veteran may not have received notice of these 
examinations as she appears to have moved around this time.  See 
July 2010 Informal Hearing Presentation.  In this regard, the 
Board notes that the RO investigated the Veteran's address in 
February 2010 and this investigation revealed a possible new 
address for the Veteran.  The RO issued a supplemental statement 
of the case (SSOC), dated in February 2010, to this address and 
it does not appear that it was returned as undeliverable.

In the SSOC the RO asked the Veteran to confirm her current 
address in order to have her VA examinations rescheduled.  The 
Veteran did not respond and the Veteran's representative does not 
appear to know her whereabouts.  "The duty to assist is not 
always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Moreover, the Veteran, alone, is responsible to keep the 
RO informed of her current address, and to report any change of 
address in a timely manner.  There "is no burden on the part of 
the VA to turn up heaven and earth to find" the Veteran.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In this regard, the 
Board finds that it may proceed with consideration of the claims 
based upon the evidence of record.  See 38 C.F.R. § 3.655(b) 
(2009), which provides that, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim without good cause, the claim shall be rated 
based on the evidence of record.

With respect to the claims for service connection of bilateral 
shin splints, bilateral stress fractures and a disability of the 
right Achilles tendon, no examination is necessary to decide 
these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4).  As discussed below, the Board finds the 
Veteran's report of chronic symptoms since service to not be 
credible, and the most persuasive evidence of record otherwise 
fails to demonstrate that the Veteran incurred any such chronic 
disability in service.  

The Board also notes that the Veteran indicated that there were 
outstanding records from the Evans U.S. Army Hospital at Fort 
Carson, Fort Smith, Arkansas medical facility and Vicenza, Italy 
medical facility, dated following her discharge and during which 
time she was the dependent of another service member.  In 
February 2009, before the Veteran apparently moved, the RO asked 
her to execute releases (VA Form 2142s) in furtherance of 
obtaining medical records from these facilities.  She did not 
return any releases in this regard.  Accordingly, the Board finds 
that it may proceed with the present appeal as the Veteran has 
not cooperated with VA's reasonable efforts to obtain these 
records.  See 38 C.F.R. §§ 3.159(c)(2)(i), (c)(2)(ii).  It is 
noted, however, that some records from Vicenza Medical Services 
have been associated with the claims file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, service connection may also be allowed on a presumptive 
basis for psychosis and if the disability becomes manifest to a 
compensable degree within one year after the veteran's separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The term "psychosis" means any of the  following disorders 
listed in Diagnostic and Statistical Manual of  Mental Disorders, 
Fourth Edition, Text Revision, of the American  Psychiatric 
Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) 
Delusional Disorder; (c) Psychotic Disorder Due to General 
Medical Condition; (d) Psychotic Disorder Not Otherwise 
Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) 
Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) 
Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Anxiety and Depression

The Veteran's service treatment records document no complaints or 
treatment of anxiety and depression.  The earliest documented 
clinical evidence regarding a psychiatric disorder is dated in 
September 2007.  

A review of the Veteran's VA medical records documents that the 
Veteran sought psychiatric treatment in September 2007.  At this 
time, she reported a history of panic attacks with an onset of 3 
years prior.  She described that at this time, she encountered 
difficulties with her boss and was ultimately fired.  She 
reported that she had panic attacks since this time.  She also 
reported anxiety and depression.  She made no mention of being 
treated in service for a psychiatric condition.  Depression not 
otherwise specified (NOS), anxiety NOS, panic disorder by history 
and past polysubstance abuse in remission were assessed as Axis I 
diagnoses.  No psychosis was revealed upon mental examination.  
Subsequent VA records document similar impressions.  

The Veteran contends that these anxiety and depression began in 
and are attributable to service.  She also asserts that they were 
diagnosed and treated in service.  See May 2008 VA Form 9 
(Substantive Appeal). 

At her DRO hearing in February 2009, the Veteran offered 
testimony regarding her claim.  She described that she then did 
not have an anxiety disorder "as bad" and that she had panic 
attacks that would "come and go."  She stated that "I guess in 
the military, [she] always thought you need to get this done, get 
it done, get it done" and that she "got that so bad now that 
[she felt] like [she was] always for getting to do something."  
She also described that she had depression, in addition to 
anxiety, and that she would "roller coaster back and forth where 
[she didn't] want to get up during the day or then freak out 
"because [she] didn't want to do something."  

Initially, the Board points out that the presumptive regulations 
are inapplicable.  The Veteran has not been diagnosed as having a 
psychosis.  See 38 C.F.R. § 3.384.  Moreover, as will be 
discussed below, there is no credible evidence pertaining to any 
psychiatric disorder dated within the first post-service year.

Resolution of this claim depends on the credibility and weight to 
be attached to the Veteran's statements regarding an in-service 
diagnosis of anxiety and depression.  Her statements and 
testimony are the only evidence of record pertaining to in-
service incurrence and attribution of anxiety and depression.  It 
is notable, however, that when the Veteran first sought treatment 
for a psychiatric condition through VA in September 2007, she 
related a 3 year prior onset of anxiety and panic attacks.  This 
is in direct contradiction to the history she provided directly 
in support of her claim.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  The Board has considered the case of Buchanan v. 
Nicholson, 451 F.3d 1331 (2006), wherein the Court held that 
Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  However, this is not such a 
case.  Rather, the Board finds her statements lacking in 
credibility because she offered a contradictory history in 
September 2007 in furtherance of seeking medical treatment, and 
the Board finds statements offered directly to a health care 
specialist during the course of treatment to be far more credible 
and persuasive than those offered in support of a claim for 
compensation.  It is the duty of the Board as the fact finder to 
determine the credibility of the testimony and other lay 
evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

Having found the September 2007 report and the Veteran's 
statements therein to be the most probative and credible evidence 
as to the onset of her symptoms, the Board further concludes that 
the preponderance of the evidence is against finding that her 
claimed anxiety and depression were incurred in service.  
Therefore, the claim must be denied.  Gilbert, supra. 

Multiple Cysts of the Arms and Legs

In June 1991 the Veteran was provided an entrance examination.  
Examination at this time revealed normal skin and lymphatics.  On 
her entrance report of medical history, also dated in June 1991, 
she acknowledged having had a cyst.  A history of surgery for a 
pilonidal cyst 2 years prior was documented in this regard.  

Contained within the Veteran's service treatment records is a 
January 1994 note documenting a complaint of a deep center lesion 
on the left thigh.  At this time, the Veteran reported a history 
of mass on the left thigh for 1 year.  She complained of swelling 
and tenderness since pregnancy.  She was then 7 weeks pregnant.  
A provisional diagnosis of lipoma versus other lesion was 
assessed.  The Veteran was advised to return to the clinic if 
there was any increase in pain or size, or if redness around this 
area developed.

A September 1994 service treatment record documents a history of 
pilonidal disease with irrigation and drainage in 1989 and 
September 1993.  The Veteran then complained of a recurrence of 
swelling and tenderness in the superior gluteal cleft, i.e. the 
groove between the buttocks.  Excision was planned and performed 
in October 1994.  

In a May 2008 statement the Veteran related that she had a 
"pilonidal cyst" on the left thigh that grew in service.  She 
also complained of "pilonidal" cysts on her arms, legs, 
tailbone and "all over [her] body."  She noted that she had had 
one removed on her tailbone in October 1994.

Also, in her May 2008 statement the Veteran related that she had 
cysts of the arms and legs "all over [her] body."  She noted 
that "[o]thers had grown" and caused her constant pain.  She 
appears in this statement to offer an opinion that these 
"cysts" are of similar origin as the pilonidal cyst excised in 
service in October 1994.

In July 2008 the Veteran presented at the VA medical center 
(VAMC) for a follow-up appointment.  The record associated with 
this appointment notes a complaint of multiple nodules under her 
skin on her legs and arms.  She particularly noted a nodule on 
her inner thigh that occasionally drained white fluids.  The VA 
physician remarked that these nodules were not characteristic of 
hidradenitis suppurativa as they were in the wrong locations, but 
felt that she may have multiple sebaceous cysts.  A dermatology 
consultation was recommended.  

In late August 2008 the Veteran was seen for a dermatology 
consultation at the Indianapolis VAMC.  The physician that 
consulted the Veteran noted a history of polycystic ovarian 
disease, with suggestions of hirsutism, acne and subcutaneous 
masses on her arms and left leg.  A review of the skin showed 
subcutaneous soft, rubbery nodules on the bilateral forearms and 
the left lateral knee.  The physician diagnosed, inter alia, 
suspected angiolipomas.

At her February 2009 DRO hearing, the Veteran related that she 
first noticed a cyst on her left thigh "after basic training and 
all that."  She explained that she had never seen this cyst 
before and had never had one before.  She noted that these cysts 
had progressed and gotten worse since then.  She described 
developing cysts all over her body.  

In July 2009 the Veteran was afforded a VA examination of the 
skin, largely in furtherance of substantiating her claim for 
service connection of the residuals of a pilonidal cyst on her 
tailbone.  In this regard physical examination at this time 
revealed a scar to the buttock status-post pilonidal cyst 
removal, as well as a 1/4" x 4" scar status-post cyst removal on 
the left lateral upper arm and a 1/4" x 3.5" scar status-post 
cyst removal of the left medial lower arm.  Examination also 
revealed numerous 1 to 8 cm. painful and tender cysts of the 
bilateral arms and legs.  The Veteran reported that these cysts 
had their onset in 1994 when she was pregnant.  The examiner 
noted that the Veteran's thigh cyst was gone, and no residuals of 
such cyst were noted.  The examiner further explained, however, 
that she had multiple other cysts, where were likely related and 
should be considered one problem.

The Board notes initially that the Veteran has been awarded 
service-connected compensation for the residuals of the cyst on 
her tailbone and has not appealed this determination.  It is 
therefore not at issue in the present appeal.

The Board acknowledges that the Veteran did apparently have a 
cyst of the left thigh in service, but that the VA examination in 
August 2009 showed that this cyst had resolved with no apparent 
residuals.  Nevertheless, it is clear that her claim also 
encompasses other cysts of the left leg, which she is, of course, 
capable of describing.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).

In this regard, the evidence is beyond equipoise that the Veteran 
has multiple current cysts of the arms and legs, and that such 
cysts are a manifestation of a disability incurred in service.  
The Veteran has competently asserted she first manifested a cyst 
of the left thigh in service.  Id.  Although that specific cyst 
appears to have resolved, it is documented in the service 
treatment records.  Moreover, the July 2009 VA examiner stated 
that the cysts on the Veteran's arms and legs were "one 
problem" and that they were likely related to the cyst of the 
left thigh documented in the service treatment records.  
Accordingly, the evidence thus indicates to beyond a 
preponderance that the documented in-service cyst of the left 
thigh (now resolved) was the genesis of the Veteran's disability 
manifested by the current multiple diagnosed cysts of the arms 
and legs.  Gilbert, supra.  Accordingly, the claim is granted.  



The Residuals of Multiple Miscarriages Resulting in 
Hysterectomy

The Veteran asserts that multiple miscarriages and abnormal pap 
smears in service demonstrate the early onset of a gynecological 
condition ultimately requiring the removal of her uterus after 
service, diagnosed as polycystic ovarian disease.  In this 
regard, the Board recognizes that her service treatment records 
document multiple gynecological and pregnancy-related problems.  
See Informal Hearing Presentation.  

In June 1991 the Veteran received an entrance examination.  At 
this time clinical evaluation revealed a normal abdomen and 
viscera.  Pelvic vaginal examination was also normal.  At this 
time, she acknowledged having had a venereal disease, but denied 
having ever been treated for a female disorder or having had a 
change in her menstrual pattern.  

In January 1992 the Veteran presented for treatment complaining 
of vaginal discharge with odor and white in color.  She did not 
report pelvic pain at this time, but did acknowledge pain.  She 
was assessed as having a yeast infection.  It was noted that she 
had had a pap smear about 6 months prior, which was normal.  

Contained within the Veteran's service treatment records is a 
September 1992 treatment record pertaining to acne.  This record 
documents that the Veteran was then undergoing evaluation of 
infertility and hirsutism.

In late August 1993 the Veteran sought treatment for a history of 
bleeding with passing tissue; she was approximately 7 weeks 
pregnant at this time.  At this time she reported a history of 
sharp right lower pelvic pain for the past two weeks.  A 
provisional diagnosis of incomplete miscarriage was assessed at 
this time.  An ectopic pregnancy was also suspected at this time.

The Veteran was hospitalized for one day in August 1993 and a 
pelvic ultrasound was performed.  The ultrasound revealed that 
the uterus was midline and demonstrated a mildly prominent 
endometrial stripe.  An in-utero gestational sac was not 
identified, and a very small amount of fluid was seen n the cul-
de-sac.  Both ovaries were well-demonstrated and within normal 
size bilaterally.  The differential for these findings in a beta 
HCG positive patent included an early normal pregnancy, 
spontaneous abortion and ectopic pregnancy.  Upon discharge 
"probable complete Ab (abortion) was assessed.

In late October 1993 the Veteran received a pap smear.  See 
Gynecologic Cytology report.  This test revealed atypical 
squamous cells of undetermined significance.  Follow-up was 
recommended.  The Veteran's representative suggests that this, as 
well as other pap smears, show that the Veteran' has a 
gynecological condition attributable to service.

Shortly thereafter the Veteran once again became pregnant.  See 
December 1993 service treatment record documenting 7 week 
duration pregnancy.  In June 1994 she gave birth to a daughter.  
The delivery was noted as complicated by second degree perineal 
laceration.

An October 1995 service treatment records documents that the 
Veteran had had 4 miscarriages, the first of which occurred prior 
to term pregnancy and the three others that occurred following 
the birth of her daughter.  The Veteran was apparently 7 2/7 
weeks pregnant at this time and sought obstetric care.  A 
provisional diagnosis of habitual miscarriage was made at this 
time.  

Of record is a November 1995 cytology gynecological note from 
Vicenza Medical Services.  This note documents that the Veteran 
was 10 weeks pregnant at this time and that evaluation of 
ectocervical-endocervical cytologic material was within normal 
limits. 

Of record is a January 1997 biopsy report from the Vicenza 
Medical Services Center.  This report notes an initial diagnosis 
of disordered proliferative endometrium with features suggestive 
of chronic endometriosis.  An amended diagnosis was entered in 
February 1997; that diagnosis was "spindle cell stroma change 
with lymphoid aggregates."  The amendment also states that 
although the biopsy was highly suggestive of chronic 
endometriosis, a diagnostic plasma cell was not seen.  

The Veteran filed her claim in November 2006 and the claim was 
denied in the aforementioned rating decision.  In a statement 
expressing disagreement with this determination, the Veteran felt 
that multiple miscarriages should be service-connected because of 
in-service chemical exposure, strenuous physical activity and 
stress.

In September 2007 the Veteran was seen for an initial psychiatric 
evaluation at the Indianapolis VAMC.  Although the record 
associated with this evaluation largely pertains to the Veteran's 
mental state, it documents that the Veteran reported having had a 
hysterectomy (just uterus) in 2000.  

A December 2007 history and physical (H & P) note from the 
Indianapolis VAMC documents that the Veteran presented to 
establish primary care.  At this time, she reported having pain 
in the lower quadrants of her abdomen, relieved by urinating, 
similar to past urinary tract infections (UTIs).  She also 
reported having some brown vaginal discharge.  She reported 
having been diagnosed as having polycystic ovarian disease 
(PCOS), diagnosed by cysts seen on ovaries along with a 
constellation of signs and symptoms.  In addition to PCOS, the VA 
physician noted status-post hysterectomy for cervical cancer and 
that the ovaries remained present.  In relation to the Veteran's 
abdominal pain, the physician noted that it was unlikely 
gastrointestinal, but possibly an ovarian cyst rupture or 
endometriosis, but unlikely to be a sexually transmitted disease.  
The physician also assessed vaginitis from other causes.  In an 
addendum to the records regarding this visit, the physician noted 
that the likely cause of her pain was ovarian cysts.  

In January 2008 the Veteran received an ultrasound at the VAMC.  
This test revealed bilateral small cysts of the ovaries, 
consistent with PCOS.  

In February 2009 the Veteran testified before a DRO.  She offered 
a history of several miscarriages during service and a history of 
abnormal pap smears.  She recalled that these pap smears did not 
indicate cancer, but that "they were abnormal cells and it was 
due to all the miscarriages and stuff that [she] was having, 
because of the different treatments" for the miscarriages.  

The Board acknowledges the Veteran's numerous miscarriages in 
service as well as gynecological problems noted therein.  
However, the Board may not rely on its own unsubstantiated 
medical conclusions in rendering decisions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Similarly, the Board 
does not believe that this is a case in which the Veteran's own 
lay contentions can establish a relationship between the 
miscarriages and various other problems noted in service, and her 
post-service hysterectomy.  

In this regard, the Board acknowledges that there are instances 
in which lay testimony can serve to establish an association 
between service and the claimed disability for the purpose of 
establishing service connection.  For example, a lay person may 
be competent to offer testimony on certain medical matters, such 
as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, and 
their lay testimony as to a continuity of symptomatology can 
satisfy the requirements of a service connection claim.  However, 
the Board finds that a lay person is not competent to offer an 
opinion on a more complex matter clearly requiring medical 
expertise, such as linking her post-service hysterectomy or the 
post-service diagnoses of PCOS and chronic endometriosis to the 
miscarriages and other problems in service.  See Jandreau, 492 
F.3d at 1377 (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  Similarly, the Board also finds that 
she is not competent to relate her post-service hysterectomy and 
related diagnoses to alleged in-service chemical exposure or 
strenuous physical activity in service.  Therefore, this is not a 
case in which the Veteran's lay assertions alone can serve to 
establish any association between any current health problems and 
her service.

Thus, this claim is one which requires competent medical evidence 
to establish a nexus thereto.  As noted above, the Veteran has 
failed to report for a VA examination and the claim must 
therefore be decided on the evidence of record.  38 C.F.R. 
§ 3.655.  Regrettably, in the absence of competent and probative 
medical evidence showing to at least equipoise that the Veteran's 
hysterectomy or other current gynecologic condition is 
attributable to service, the claim must be denied.  Gilbert, 
supra.  

In closing, the Board notes that the Veteran is free at any time 
to submit such evidence to the agency of original jurisdiction in 
furtherance of reopening this claim at a later date.  

Bilateral Shin Splints, Stress Fractures and Disability of 
the Right Achilles Tendon

At entrance the Veteran's feet and lower extremities were normal 
upon clinical examination.  See June 1991 report of medical 
examination.  Upon entrance she denied having had arthritis, 
rheumatism or bursitis, as well as bone, joint or other 
deformity, foot trouble or "trick" or locked knee.

Contained within the service treatment records is a December 1991 
screening note of acute medical care documenting a complaint of 
left ankle pain for 1 week.  An ankle strain was assessed at this 
time.

A February 1992 service treatment record documents a complaint of 
"legs-shins."  At this time the Veteran reported shin splints 
in the left leg, knee pain and upper thigh parasthesias.  
Examination showed tenderness at the distal third of the medial 
tibia with good upper leg range of motion.  Questionable stress 
fracture "hip/femur/tibia" was assessed at this time.  However, 
X-rays taken in February 1992 of the left hip, femur and 
tibia/fibula were normal, as were March 1992 X-rays of the left 
tibia and fibula.  

In May 2007, the Veteran complained of swelling and soreness in 
her left knee.  She denied any recent trauma or injury.  X-rays 
revealed suprapetellar effusion.  A subsequent December 2007 
examination report shows that she was seen for complaints of pain 
in her lower quadrants, which was found to be likely due to 
ovarian cysts.  At that time, various systems were evaluated.  
She denied joint stiffness or swelling, and musculoskeletal 
examination showed symmetrical strength and motion in her 
extremities.

A July 2008 progress note shows that she was seen for follow-up 
in regard to her depression, PCOS, and various other health 
problems.  At that time, no complaints were noted in regard to 
the lower extremities, and examination of the extremities was 
found to be normal except for the presence of cysts.  As 
discussed in detail above, a other VA treatment records dated 
throughout 2007 and 2008 also note the presence of subcutaneous 
cysts on her lower extremities.

At the February 2009 DRO hearing the Veteran related that she had 
shin splints and stress fractures from running while in service.  
She related that "even to this day" she could not run on her 
legs.  She related that when she attempted to run on a treadmill 
that from her "knees down" it just burned and hurt.  She 
reported that walking long distances hurt.  She also related that 
her right foot "all through the bottom" had a sharp pain, kind 
of like she had something in her shoe.  She denied having sought 
treatment for any conditions of the legs or feet as there was 
"nothing they [could] do."

A review of the service treatment records shows that although 
stress fractures were suspected, X-rays were normal.  There 
appears no evidence of record showing any clinical diagnosis of 
stress fractures.  While the Board recognizes that a history of 
fracture is of the type of condition that a lay person is 
competent to report, the Board places far more probative weight 
and credibility on the results of contemporaneous x-rays than the 
Veteran's recollection years later.  

Similarly, the Board acknowledges the Veteran's complaints of 
shin splints and pain in service, but there appears no diagnosis 
of shin splints within the service treatment records.  Instead, 
the only reference to shin splints is the Veteran's own report of 
such in 1992, and there is no record of any disability of the 
Achilles tendon in service.

Notwithstanding the absence of diagnoses in service, the Board 
does recognize that subjective complaints were noted in service 
in 1992.  However, no further such complaints were noted 
throughout the remainder of her service, and the Veteran has 
acknowledged not having received any treatment for her claimed 
disabilities in between her separation and the filing of her 
claim.  

Although the Veteran is competent to relate pain, pain alone, 
without a diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Furthermore, the lack of documented medical complaints from the 
initial in-service complaints until present weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim).  

As noted, the Board is cognizant that the Veteran is competent to 
report a history of pain and other symptoms.  However, VA 
treatment records dated over the last several years contain 
several instances in which her lower extremities were evaluated, 
and no clinical findings were noted except for the presence of 
cysts.  In fact, these records contain instances in which the 
Veteran denied experiencing pain or other systems in her lower 
extremities.  The Board does recognize that there was an instance 
in May 2007 in which she reported soreness and swelling in her 
knee.  However, she did not report having any history of such 
symptomatology, and, as noted, she denied experiencing similar 
symptomatology in her lower extremities in subsequent records.  

In light of these records, the Board must find her assertions of 
a continuity of symptomatology since service not credible.  In 
this regard, the Board has considered the decision in Buchanan, 
wherein the United States Court of Appeals for the Federal 
Circuit determined that the Board erred by finding that a 
claimant's report of in-service symptoms lacked credibility 
solely because there was no objective medical evidence 
corroborating those symptoms at the time.  However, the Board 
believes the instant case is clearly distinguishable, as the 
Board is not relying solely upon a general absence of complaints 
in service after 1992, or in her post-service treatment records.  
Rather, it is relying on the fact that the Veteran has been 
treated for numerous medical problems at a VA Medical Center over 
the last several years, during which time her lower extremities 
have been examined on numerous occasions.  Those examinations 
failed to show any evidence of chronic musculoskeletal 
disability, and, in fact, they also show that she specifically 
denied having any symptomatology on several occasions.  For these 
reasons, the Board finds the Veteran's report of chronic problems 
in service and since service to not be credible.

For this reason, and given the absence of competent medical 
evidence demonstrating the presence of chronic musculoskeletal 
disabilities in the lower extremities, the Board finds that the 
preponderance of the evidence is against granting service 
connection for bilateral shin splints, stress fractures and 
disability of the right Achilles tendon.  Accordingly, the claim 
must be denied.  



















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for anxiety and depression is 
denied.

Entitlement to service connection for a disability manifested by 
multiple cysts of the arms and legs is granted.

Entitlement to service connection for multiple miscarriages 
resulting in hysterectomy is denied.

Entitlement to service connection for bilateral shin splints and 
bilateral stress fractures is denied.  

Entitlement to service connection for a disability of the right 
Achilles tendon is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


